EXHIBIT 24.1 AMERICAN PUBLIC EDUCATION, INC. POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that the undersigned Officers and Directors of American Public Education, Inc., a Delaware corporation (the “Corporation”), hereby constitute and appoint Wallace E. Boston, Jr. and Richard W. Sunderland, and each of them, the true and lawful agents and attorneys-in-fact of the undersigned with full power and authority in said agents and attorneys-in-fact, and any one or more of them, to sign for the undersigned and in their respective names as Officers and as Directors of the Corporation the Registration Statement on Form S-8 of the Corporation to be filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended, and any amendment or amendments to such Registration Statement, relating to securities of the Corporation acquired under or to be offered under the American Public Education, Inc. Employee Stock Purchase Plan, and the undersigned hereby ratify and confirm all acts taken by such agents and attorneys-in-fact, or any one or more of them, as herein authorized. Name Date Title /s/ Wallace E. Boston June 13, 2014 President, Chief Executive Officer Dr. Wallace E. Boston and Director /s/ Richard W. Sunderland June 26, 2014 Executive Vice President Richard W. Sunderland, Jr. and Chief Financial Officer /s/ Timothy T. Weglicki June 13, 2014 Chairman of the Board of Directors Timothy T. Weglicki /s/ Jean C. Halle June 13, 2014 Director Jean C. Halle /s/Timothy J. Landon June 13, 2014 Director Timothy J. Landon /s/ Barbara G. Fast June 13, 2014 Director Barbara G. Fast /s/ Westley Moore June 13, 2014 Director Westley Moore /s/ Eric C. Andersen June 13, 2014 Director Eric C. Andersen
